DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate different structures in Fig. 4. Specifically, Fig. 4 shows a cross-sectional view of an entire catheter instrument with character 102 pointing to a first structure, and then shows a close-up view of a portion of the catheter instrument with character 102 pointing to a different structure.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Specification
The disclosure is objected to for inconsistently describing elements 101 and 102. 
Specifically, paras [0025]-[0026] refer to element 101 as a “base plate” and element 102 as a “hole.”
But paras [0028], [0030] and [0031] refer to element 102 as the “base plate”.
As best understood, element 101 corresponds to the “base plate” and element 102 corresponds to the “hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the limitation “a base plate…; and a spring clip shielding device…” constitutes new matter because the written description does not have written support for the base plate and the spring clip shielding device being separate structures. Rather, the written description is clear that the spring clip shielding device comprises a base plate (see, e.g., para [0025] of the instant specification).
For the purpose of examination, the claim will be interpreted to include the base plate as part of a spring clip shielding device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 9, 13, 14, 15 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1, as amended, recites
…a base plate including at least one tongue extending proximally at a periphery of the base plate; 
a knob located on a spring clip member …
	However, as best understood from the written description, the knob is a component of the base plate. Further, the base plate is a component of the spring clip member. See para [0025] of instant specification. Although a “spring clip member” is not explicitly disclosed in the specification, it is understood to correspond to a “spring clip needle tip shielding device 100” which comprises a base plate 101 (para [0025]).
Thus, the manner in which the claimed subject matter is written raises an issue of clarity as to whether the knob is a separate component from the base plate and the spring clip member, and raises a potential inconsistency between the claimed subject matter and the written description. 
Further, claim 1 is rejected for reciting “at least one tongue” (line 6 of claim 1) and then “the tongue” (line 11); this raises an issue of clarity as to which tongue is being referred to in line 11. 
Claim 1 is also rejected because the limitation of a catheter hub having an interior cavity including a proximal zone “with a cooperation groove located at an end of the proximal zone” and the snap fit connection formed between the knob and the cooperation groove “extends distally 0.75mm in length and is located near a proximal end of the interior cavity” raises a clarity issue, specifically because it does not clearly set forth the specific distance, from the proximal-most edge, that the knob is located. 
Examiner suggests the claim(s) be amended to recite a proximal edge of the base plate, and that the knob is located 0.75 mm from the proximal edge of the base plate, and that the cooperation groove be located at a corresponding location within the catheter hub so as to provide the snap-fit connection with the knob. 
Accordingly, a similar clarity issue also arises in claim 8, 9, 14 and 15. These claims, as well as the claims upon which they depend, are suggested to be amended accordingly.
For the purpose of examination and in light of the Declaration filed 07/23/2021, the claims will be interpreted as suggested above.
Claim 7 is rejected for reciting “a knob” (line 2) and it is not clear whether this recitation refers back to the same knob reciting in claim 6 (upon which claim 7 depends), or another knob.
Claim 13 is rejected for reciting “at least one tongue or knobs” (line 2) whereas claim 12, upon which claim 13 depends, only recites only one tongue and one knob. 



Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vigmed AB (WO/2013/162461, hereinafter “Vigmed”) in view of Knutsson (U.S. Pub. 2013/0030371 A1, hereinafter “Knutsson ‘371”).
Regarding claims 6 and 7, Vigmed discloses a catheter instrument comprising: a catheter unit including a catheter hub and a catheter; 
a spring clip needle tip shielding device (i.e., the combination of a fixing arrangement and resilient arms 600; see Figs. 1-2); 
and a needle unit (combination of needle 700 and needle hub 713; see Fig. 1); 
wherein the spring clip needle tip shielding device includes: 
a base 500 with a hole 522 (Fig. 2) extending therethrough, the base including an extended portion 540 (Fig. 2) having a knob 541 (Fig. 2) extending radially from the extended portion; and 
a pair of resilient arms 600 (Fig. 1) extending at an attachment point at said base, each arm having an inwardly extending hook (not labeled, but clearly shown in Fig. 1, orientation “B” at the distal end of each arm); 
wherein at least one of said resilient arms 600 having a resting state (Fig. 9, illustration “B”), from which the arm 600 may be urged to yield free passage 
wherein said needle unit comprises a needle hub 713 (Fig. 10) and a needle 710 (Fig. 10) with a needle shaft and a needle tip 711 (Fig. 9) extending distally from the needle hub; 
said needle hub being connected to the proximal end of the catheter hub and said needle shaft being arranged in the lumen of the catheter in a ready position of said catheter instrument (as shown in Fig. 10), and said spring clip needle tip shielding device being arranged inside an interior cavity of the catheter hub (also see Fig. 10), and said needle being arranged through said hole with the resilient arm being urged into its tension state by said needle shaft (also see Fig. 10 showing the arms tensioned to allow the needle to extend into the catheter), and a tongue 540 (Fig. 7) is positioned to urge the knob radially toward the interior cavity of the catheter hub (see pg. 9, lines 9-10 disclosing the tongues 540 as being resiliently “striving” toward an expanded state, interpreted to mean resiliently urged radially outwardly toward the inner surface of the catheter hub) to provide a connection at the proximal zone that is located near a proximal end of the interior cavity.
It is noted that Vigmed does not appear to disclose that the interior cavity of the catheter hub is proved with a cooperation groove at a proximal zone of the interior 
Knutsson discloses a catheter hub 200 (Fig. 1) having an interior cavity (into which needle 303 and a spring clip member 100 is inserted) including a proximal zone with a cooperation groove located at an inside surface of the interior cavity at the proximal (see Fig. 1 illustrating the spring clip member 100 in a proximal zone of an interior cavity; the spring clip member 100 has a protuberance 101, shown in Fig. 5, that can engage with a corresponding groove on the catheter hub, as disclosed in para [0047]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Vigmed to incorporate a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, in order to engage with the knob 541 of the spring clip member, as doing so would have expectedly improved the desirable frictional fit or roughness between the catheter hub and the spring clip member.
Regarding claim 10, it is noted that Vigmed in view of Knutsson ’371 does not appear to disclose the depth of the cooperation groove of 0.05 to 0.1 mm. 
However, Knutsson ‘371 discloses that a height of a knob 101 which fits into the groove is in the range of 0.01 to 0.3 mm.
A skilled artisan would have found it obvious to choose this height for the analogous knob 541 in Vigmed, thus forming the corresponding groove of the same 
Regarding claim 11, Vigmed does not appear to disclose that the cooperation groove extends radially to form a ring on the inside of the catheter hub.
However, Knutsson ‘371 discloses that cooperation groove extends radially inwards to form a ring on the inside of the catheter hub (para [0047]; the inner surface of the catheter hub is provided with an annular protuberance as an alternative to the configuration shown in the figures).
Further, Vigmed discloses that multiple knobs 541 are situated circumferentially on the periphery of the base plate of the spring clip member, as illustrated in Fig. 8. Thus, a skilled artisan would have found it obvious at the time of the invention to form the corresponding groove annularly on the inside of the catheter hub so as to enable each the corresponding knobs 541 to fit into the groove, thus improving the frictional fit of the catheter hub and the spring clip member.
Regarding claims 12 and 13, Vigmed discloses a device comprising: 
a base plate 500 (Fig. 1) with a hole 522 (Fig. 2) extending therethrough, the base plate including a tongue 540 (Fig. 2); and
and a spring clip shielding device (interpreted to be a combination of the base plate 500 and pair of resilient arms 600; see Fig. 1) having a first resilient arm, a second resilient arm (i.e., a pair of resilient arms as illustrated in Figs. 1-2), and a knob 541 (Fig. 2), each arm has an inwardly extending hook element located at the end of each arm (not labeled, but clearly shown in Fig. 1, orientation “B” at the distal end of each arm);

wherein said spring clip shielding device is configured to be arranged in an interior cavity of a catheter hub (see Fig. 10), and with a needle 700 (Fig. 10) being arranged through said hole with at least one resilient arm being urged into a tension state by a needle shaft (see Fig. 9, illustration “A” showing the needle tensioning the two resilient arms 600),
wherein the interior cavity is provided with a proximal zone and the tongue is positioned to urge the knob 541 radially (see pg. 9, lines 9-10 disclosing the tongues 540 as being resiliently “striving” toward an expanded state, interpreted to mean resiliently urged radially outwardly toward the inner surface of the catheter hub) to provide a connection at the proximal zone that is located near a proximal end of the interior cavity.
It is noted that Vigmed does not appear to disclose that the interior cavity of the catheter hub is proved with a cooperation groove at a proximal zone of the interior cavity, such that the tongue 540 is positioned to urge the knob radially toward the cooperation groove in order to enable the tongue and knob to cooperate releasably with the groove at the proximal zone (as per claim 13).

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Vigmed to incorporate a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, in order to engage with the knob 541 of the spring clip member, as doing so would have expectedly improved the desirable frictional fit or roughness between the catheter hub and the spring clip member.
Regarding claim 16, it is noted that Vigmed in view of Knutsson ’371 does not appear to disclose the depth of the cooperation groove of 0.05 to 0.1 mm. 
However, Knutsson ‘371 discloses that a height of a knob 101 which fits into the groove is in the range of 0.01 to 0.3 mm.
A skilled artisan would have found it obvious to choose this height for the analogous knob 541 in Vigmed, thus forming the corresponding groove of the same depth, in order to tightly fit the knob into the groove and improve the frictional engagement between the catheter hub and the spring clip member. 
Regarding claim 17, Vigmed does not appear to disclose that the cooperation groove extends radially to form a ring on the inside of the catheter hub.

Further, Vigmed discloses that multiple knobs 541 are situated circumferentially on the periphery of the base plate of the spring clip member, as illustrated in Fig. 8. Thus, a skilled artisan would have found it obvious at the time of the invention to form the corresponding groove annularly on the inside of the catheter hub so as to enable each the corresponding knobs 541 to fit into the groove, thus improving the frictional fit of the catheter hub and the spring clip member.
Regarding claims 18-20, Vigmed discloses that the knob 541 extends outward (i.e., the knob 541 is urged radially toward the inner cavity of the catheter hub, as described above and as disclosed on pg. 9, lines 9-10).

Response to Arguments
Applicant’s arguments with respect to the pending claims, filed 07/23/2021, have been considered.
Applicant’s Declaration under 37 CFR 1.132, filed on the same day (hereinafter “Declaration”) has been considered. The declaration appears to overcome the rejections of claims that specifically recite the location of the cooperation groove relative to what is understood to correspond to the knob on the base plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/24/2022